TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00563-CV


                                         A. C., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-FM-17-004979, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on September 6,

2018. By request to this Court dated September 12, 2018, Caroline Chapman requested an

extension of time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Caroline Chapman is hereby

ordered to file the reporter’s record in this case on or before September 24, 2018. If the record is

not filed by that date, Chapman may be required to show cause why she should not be held in

contempt of court.
              It is ordered on September 13, 2018.



Before Chief Justice Rose, Justices Pemberton and Field